DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 21st, 2022 has been entered. Claims 1, 4, 6, 9, 13 and 17 have been amended. Claims 1-18 remain pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6 and 13 recite “wherein each ball of the first layer of balls has a predetermined first diameter in the range of about 3 mm to about 6 mm”, “wherein each particle of the retained spent catalyst has a second diameter greater than the predetermined first diameter” and “particles of spent catalyst having a third diameter less than the predetermined first diameter”. The specification states that the first layer may be composed of aluminum support balls and the second layer can be composed of ceramic balls (Paragraph 0017), and Table 2 provides characteristics of the ceramic balls in the second layer which have a diameter of 3-6 mm. Table 3 provides characteristics of different types of spent catalyst which range from 3-6 mm, 3-4 mm, or 1.6-2.4 mm. Finally, the specification states that a wire mesh can be used having apertures of a specific size pass particles of the spent catalyst smaller than the apertures (Paragraph 0008) and to hold materials of a larger size, such has the larger aluminum support balls and ceramic support balls of the layers (Paragraph 0021). Therefore, the original disclosure did not describe a first layer of balls with a predetermined first diameter in the range of about 3 mm-6 mm, instead it disclosed a second layer of balls with a diameter of 3 mm-6 mm. The original disclosure also did not describe each particle of the retained spent catalyst as having a second diameter greater than the first diameter, instead it described particles ranging from 1.6 mm-6 mm. Finally, the original disclosure did not describe particles of spent catalyst having a third diameter less than the predetermined first diameter, instead it described particles ranging from 1.6 mm-6 mm. 
Claims 4, 9 and 17 reference “the particles of the spent catalyst having the third diameter”. As explained above, the original disclosure did not describe particles of a spent catalyst having a third diameter less than a first diameter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9 and 17 recite apertures configured to pass particles of the spent catalyst smaller than the apertures, however claims 1, 6 and 13 respectively recite a first and second layer of balls configured to retain a spent catalyst. It is unclear how the spent catalyst may pass through apertures of a conveyor belt if the first and second layers of balls are configured to retain the spent catalyst. 
Claim 6 recites a movable silo configured to receive and store separated spent catalyst, however had previously recited a first and second layer of balls configured to retain a spent catalyst. It is unclear how a spent catalyst may be received by a movable silo if it was being retained between the first and second layer of balls. 
Claims 5, 7-8, 10-12 and 18 are rejected as they are dependent upon previously rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US 2004/0225085) in view of Magaldi (US 8371794). 
Regarding claim 1, Glover et al. (US 2004/0225085) teaches a catalyst converter (Paragraph 0003 lines 1-2) comprising: 
a first layer of balls (Fig. 3a #60, 62) configured to retain from below spent catalyst (Paragraph 0056 lines 8-11) resulting from operation of an industrial process (Paragraph 0048 lines 1-14); 
a second layer of balls (Fig. 3a #60, 62) configured to retain from above the spent catalyst (Paragraph 0056 lines 8-11).
Glover et al. (US 2004/0225085) states that the catalyst converter may be used in combination with conventional filter guard filters (Paragraph 0024 lines 1-4), wherein this filter system may comprise a belt filter (Paragraph 0008 lines 1-4) however, Glover et al. lacks teaching a catalyst converter comprising a conveyor belt. 
Magaldi (US 8371794) teaches a catalyst converter (Col. 1 lines 4-8) comprising a conveyor belt (Fig. 1 #6 “belt conveyor”) configured to separate the spent catalyst from dust (Col. 2 lines 1-7). Magaldi (US 8371794) states that the conveyor belt is able to collect and remove dust without dispersing dust into the environment (Col. 1 lines 42-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a conveyor belt configured to separate the spent catalyst from dust as taught by Magaldi (US 8371794) in order to prevent dust from being dispersed into the environment, thus creating a more effective separation. 
Glover et al. (US 2004/0225085) states that sizes for the shapes used can include substantially spherical balls of about 1/8 inch-2 inch (3.175 mm-50.8 mm) in diameter (Paragraph 0052 lines 11-12), however lacks teaching each ball of the first layer which has a predetermined first diameter in the range of about 3 mm to about 6 mm, each particle of the retained spent catalyst has a second diameter greater than the predetermined first diameter, and particles of spent catalyst having a third diameter less than the predetermined first diameter. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A); A); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a first layer of balls which has a first diameter in the range of about 3 mm to about 6 mm, wherein each particle of the retained spent catalyst has a second diameter greater than the first diameter, and wherein particles of spent catalyst have a third diameter less than the first diameter in order to provide a catalyst converter which operates under the most optimal conditions. 
Regarding claim 2, Glover et al. (US 2004/0225085) teaches a catalyst converter wherein the first layer of balls (Fig. 3a #60, 62) includes ceramic balls (Paragraph 0046 lines 19-20). 
Regarding claim 3, Glover et al. (US 2004/0225085) teaches a catalyst converter wherein the second layer of balls (Fig. 3a #60, 62) includes aluminum balls (Paragraph 0046 lines 21-22). 
Regarding claim 4, Glover et al. (US 2004/0225085) lacks teaching a catalyst converter wherein the conveyor belt includes a wire mesh having a plurality of apertures configured to pass particles of the spent catalyst smaller than the apertures.
Magaldi (US 8371794) teaches a catalyst converter wherein the conveyor belt includes a wire mesh (Col. 2 lines 3-4) having a plurality of apertures configured to pass particles of the spent catalyst smaller than the apertures (Fig. 2 #7 “steel woven belt”, Col. 2 lines 61-66). Magaldi (US 8371794) states that the conveyor belt was beneficial for collecting dust of a specific size (Col. 4 lines 3-8), therefore providing further control over the separation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a conveyor belt including a wire mesh as taught by Magaldi (US 8371794) in order to collect dust of a specific size. 
Regarding claim 5, Glover et al. (US 2004/0225085) lacks teaching a catalyst converter wherein the wire mesh is composed of stainless steel.
Magaldi (US 8371794) teaches a catalyst converter wherein the wire mesh is composed of stainless steel (Col. 2 lines 29-31). Magaldi (US 8371794) states that the conveyor belt is made of steel with a high temperature resistance (Col. 1 lines 42-46), in order to be resistant to the material within the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a wire mesh composed of stainless steel as taught by Magaldi (US 8371794) in order to increase the durability of the device.
Regarding claim 6, Glover et al. (US 2004/0225085) teaches a system, comprising: 
a catalyst converter (Paragraph 0003 lines 1-2) including: 
a first layer of balls (Fig. 3a #60, 62) configured to retain from below spent catalyst (Fig. 3a #64 “spent catalyst”) resulting from operation of an industrial process (Paragraph 0048 lines 1-14); 
a second layer of balls (Fig. 3a #60, 62) configured to retain from above the spent catalyst (Fig. 3a #64 “spent catalyst”); and 
a dust removal subsystem configured to remove the dust from the spent catalyst (Paragraph 0020 lines 18-22); and 
a movable silo configured to receive and store the separated spent catalyst and further configured to be transportable by a vehicle (Paragraph 0018 lines 5-8).
Glover et al. lacks teaching a catalyst converter comprising a conveyor belt configured to separate the spent catalyst from dust.
Magaldi (US 8371794) teaches a catalyst converter (Col. 1 lines 4-8) comprising a conveyor belt (Fig. 1 #6 “belt conveyor”) configured to separate the spent catalyst from dust (Col. 2 lines 1-7). Magaldi (US 8371794) states that the conveyor belt is able to collect and remove dust without dispersing dust into the environment (Col. 1 lines 42-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a conveyor belt configured to separate the spent catalyst from dust as taught by Magaldi (US 8371794) in order to prevent dust from being dispersed into the environment, thus creating a more effective separation. 
Glover et al. (US 2004/0225085) states that sizes for the shapes used can include substantially spherical balls of about 1/8 inch-2 inch (3.175 mm-50.8 mm) in diameter (Paragraph 0052 lines 11-12), however lacks teaching each ball of the first layer which has a predetermined first diameter in the range of about 3 mm to about 6 mm, each particle of the retained spent catalyst has a second diameter greater than the predetermined first diameter, and particles of spent catalyst having a third diameter less than the predetermined first diameter. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A); A); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a first layer of balls which has a first diameter in the range of about 3 mm to about 6 mm, wherein each particle of the retained spent catalyst has a second diameter greater than the first diameter, and wherein particles of spent catalyst have a third diameter less than the first diameter in order to provide a catalyst converter which operates under the most optimal conditions. 
Regarding claim 7, Glover et al. (US 2004/0225085) teaches a system wherein the first layer of balls (Fig. 3a #60, 62) includes ceramic balls (Paragraph 0046 lines 19-20). 
Regarding claim 8, Glover et al. (US 2004/0225085) teaches a system wherein the second layer of balls (Fig. 3a #60, 62) includes aluminum balls (Paragraph 0046 lines 21-22). 
Regarding claim 9, Glover et al. (US 2004/0225085) lacks teaching a system wherein the conveyor belt includes a wire mesh having a plurality of apertures configured to pass particles of the spent catalyst smaller than the apertures.
Magaldi (US 8371794) teaches a system wherein the conveyor belt includes a wire mesh (Col. 2 lines 3-4) having a plurality of apertures configured to pass particles of the spent catalyst smaller than the apertures (Fig. 2 #7 “steel woven belt”, Col. 2 lines 61-66). Magaldi (US 8371794) states that the conveyor belt was beneficial for collecting dust of a specific size (Col. 4 lines 3-8), therefore providing further control over the separation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a conveyor belt including a wire mesh as taught by Magaldi (US 8371794) in order to collect dust of a specific size. 
Regarding claim 10, Glover et al. (US 2004/0225085) lacks teaching a system wherein the wire mesh is composed of stainless steel.
Magaldi (US 8371794) teaches a system wherein the wire mesh is composed of stainless steel (Col. 2 lines 29-31). Magaldi (US 8371794) states that the conveyor belt is made of steel with a high temperature resistance (Col. 1 lines 42-46), in order to be resistant to the material within the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a wire mesh composed of stainless steel as taught by Magaldi (US 8371794) in order to increase the durability of the device. 
Regarding claim 11, Glover et al. (US 2004/0225085) teaches a system wherein the dust removal subsystem includes a pipe (Fig. 3a lower pipe to “process unit”) configured to transport the dust away from the movable silo (Paragraph 0020lines 18-29). 
Regarding claim 12, Glover et al. (US 2004/0225085) teaches a system wherein the dust removal subsystem (Paragraph 0020 lines 18-29) includes a hydraulic subsystem configured to hydraulically transport the dust away from the movable silo (Paragraph 0020 lines 16-22).
Regarding claim 13, Glover et al. (US 2004/0225085) teaches a method, comprising: 
supplying, to a catalyst converter (Fig. 3a #22), spent catalyst (Fig. 3a #64) resulting from operation of an industrial process (Paragraph 0048 lines 1-14); 
retaining the spent catalyst with at least one layer of balls (Fig. 3a #60, 62); 
transferring the separated catalyst to a movable silo (Paragraph 0018 lines 5-8); 
removing dust during the transferring of the separated catalyst to the movable silo (Paragraph 0020 lines 18-26); and 
transporting the movable silo (Paragraph 0020 lines 26-29). 
Glover et al. lacks teaching a method comprising transferring the spent catalyst to a conveyor belt and separating the spent catalyst using the conveyor belt. 
Magaldi (US 8371794) teaches a method (Col. 1 lines 4-8) comprising transferring the spent catalyst to a conveyor belt (Fig. 1 #6 “belt conveyor”) and separating the spent catalyst using the conveyor belt (Col. 2 lines 1-7). Magaldi (US 8371794) states that the conveyor belt is able to collect and remove dust without dispersing dust into the environment (Col. 1 lines 42-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include the method steps of transferring the spent catalyst to a conveyor belt and separating the spent catalyst using the conveyor belt as taught by Magaldi (US 8371794) in order to prevent dust from being dispersed into the environment, thus creating a more effective separation. 
Glover et al. (US 2004/0225085) states that sizes for the shapes used can include substantially spherical balls of about 1/8 inch-2 inch (3.175 mm-50.8 mm) in diameter (Paragraph 0052 lines 11-12), however lacks teaching each ball of the first layer which has a predetermined first diameter in the range of about 3 mm to about 6 mm, each particle of the retained spent catalyst has a second diameter greater than the predetermined first diameter, and particles of spent catalyst having a third diameter less than the predetermined first diameter. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A); A); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a first layer of balls which has a first diameter in the range of about 3 mm to about 6 mm, wherein each particle of the retained spent catalyst has a second diameter greater than the first diameter, and wherein particles of spent catalyst have a third diameter less than the first diameter in order to provide a catalyst converter which operates under the most optimal conditions. 
Regarding claim 14, Glover et al. (US 2004/0225085) teaches a method wherein the retaining step comprises first providing a first layer of the balls (Fig. 3a #60, 62) within the catalyst converter (Fig. 3a #22) prior to supplying the spent catalyst (Fig. 3a #64 “spent catalyst”) to the catalyst converter so as to be disposed beneath the spent catalyst and second providing a second layer of the balls (Fig. 3a #60, 62) to cover the spent catalyst (Fig. 3a #64 “spent catalyst”) within the catalyst converter. 
Regarding claim 15, Glover et al. (US 2004/0225085) teaches a method wherein the layer of balls includes aluminum balls (Col. 18 lines 23-25) covering the spent catalyst  (Fig. 3a #60, 62 covering #64).
Regarding claim 16, Glover et al. (US 2004/0225085) teaches a method wherein the layer of balls includes ceramic balls (Col. 15 lines 48-51) beneath the spent catalyst (Fig. 3a #60, 62 beneath #64). 
Regarding claim 17, Glover et al. (US 2004/0225085) lacks teaching a method wherein the conveyor belt includes a wire mesh having a plurality of apertures configured to pass particles of the spent catalyst smaller than the apertures.
Magaldi (US 8371794) teaches a method wherein the conveyor belt includes a wire mesh (Col. 2 lines 3-4) having a plurality of apertures configured to pass particles of the spent catalyst smaller than the apertures (Fig. 2 #7 “steel woven belt”, Col. 2 lines 61-66). Magaldi (US 8371794) states that the conveyor belt was beneficial for collecting dust of a specific size (Col. 4 lines 3-8), therefore providing further control over the separation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a conveyor belt including a wire mesh as taught by Magaldi (US 8371794) in order to collect dust of a specific size.
Regarding claim 18, Glover et al. (US 2004/0225085) lacks teaching a method wherein the wire mesh is composed of stainless steel.
Magaldi (US 8371794) teaches a method wherein the wire mesh is composed of stainless steel (Col. 2 lines 29-31). Magaldi (US 8371794) states that the conveyor belt is made of steel with a high temperature resistance (Col. 1 lines 42-46), in order to be resistant to the material within the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a wire mesh composed of stainless steel as taught by Magaldi (US 8371794) in order to increase the durability of the device. 
Response to Arguments
Applicant's arguments filed April 21st, 2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Glover et al. (US 2004/0225085) does not teach or suggest a first layer of balls wherein each ball of the first layer of balls has a predetermined first diameter with the first layer of balls configured to retain from below spent catalyst, the examiner would like to clarify that Glover et al. states that sizes for the shapes used can include substantially spherical balls of about 1/8 inch-2 inch (3.175 mm-50.8 mm) in diameter (Paragraph 0052 lines 11-12). It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A); A); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653